           Case 6:19-cv-01010-SB         Document 23        Filed 10/14/20     Page 1 of 8




                         IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF OREGON



 CARLA S.,1                                                             Case No. 6:19-cv-01010-SB

                         Plaintiff,                                       OPINION AND ORDER

                 v.

 ANDREW M. SAUL, Commissioner of
 Social Security,

                         Defendant.


BECKERMAN, U.S. Magistrate Judge.

       Carla S. (“Plaintiff”) brings this appeal challenging the Commissioner of the Social

Security Administration’s (“Commissioner”) denial of her application for Supplemental Security

Income (“SSI”) under Title XVI of the Social Security Act. The only issue in dispute on appeal

is whether the Court should remand this case for further proceedings or an award of benefits. The

Court has jurisdiction to hear this appeal pursuant to 42 U.S.C. § 1383(c)(3), which incorporates

the review provisions of 42 U.S.C. § 405(g). For the reasons explained below, the Court grants in


       1
         In the interest of privacy, this opinion uses only the first name and the initial of the last
name of the non-governmental party in this case. Where applicable, this opinion uses the same
designation for a non-governmental party’s immediate family member.

PAGE 1 – OPINION AND ORDER
            Case 6:19-cv-01010-SB       Document 23        Filed 10/14/20     Page 2 of 8




part the Commissioner’s motion to remand (ECF No. 21), and remands this case for an award of

benefits.

                                   STANDARD OF REVIEW

       The district court may set aside a denial of benefits only if the Commissioner’s findings

are “‘not supported by substantial evidence or [are] based on legal error.’” Bray v. Comm’r Soc.

Sec. Admin., 554 F.3d 1219, 1222 (9th Cir. 2009) (quoting Robbins v. Soc. Sec. Admin., 466 F.3d

880, 882 (9th Cir. 2006)). Substantial evidence is defined as “‘more than a mere scintilla [of

evidence] but less than a preponderance; it is such relevant evidence as a reasonable mind might

accept as adequate to support a conclusion.’” Id. (quoting Andrews v. Shalala, 53 F.3d 1035,

1039 (9th Cir. 1995)).

       The district court “cannot affirm the Commissioner’s decision ‘simply by isolating a

specific quantum of supporting evidence.’” Holohan v. Massanari, 246 F.3d 1195, 1201 (9th Cir.

2001) (quoting Tackett v. Apfel, 180 F.3d 1094, 1098 (9th Cir. 1999)). Instead, the district court

must consider the entire record, weighing the evidence that both supports and detracts from the

Commissioner’s conclusions. Id. Where the record as a whole can support either a grant or a

denial of Social Security benefits, the district court “‘may not substitute [its] judgment for the

[Commissioner’s].’” Bray, 554 F.3d at 1222 (quoting Massachi v. Astrue, 486 F.3d 1149, 1152

(9th Cir. 2007)).

                                         BACKGROUND

I.     PLAINTIFF’S APPLICATION

       Born in February 1975, Plaintiff was forty-one years old on February 24, 2016, the date

of her SSI application. (Tr. 173-78.) Plaintiff completed the twelfth grade and has past work

experience as a cleaner and housekeeper in a nursing home. (Tr. 193-94.) In her SSI application,

Plaintiff alleges disability due to multiple conditions including asthma, post-traumatic stress

PAGE 2 – OPINION AND ORDER
          Case 6:19-cv-01010-SB         Document 23        Filed 10/14/20     Page 3 of 8




disorder, brachial plexus dysfunction, attention deficit hyperactivity disorder, mental disability,

panic attacks, insomnia, edema, vertigo, hearing loss, dysthymia, and hyperthyroidism. (Tr. 192.)

       The Commissioner denied Plaintiff’s SSI application initially and upon reconsideration.

(Tr. 88, 107-11.) Plaintiff requested a hearing before an Administrative Law Judge (“ALJ”) and

appeared for a hearing on May 2, 2018. (Tr. 40-69.) On August 3, 2018, the ALJ issued a written

decision denying Plaintiff’s SSI application. (Tr. 12-33.) Plaintiff now seeks judicial review of

that decision.

II.    THE SEQUENTIAL ANALYSIS

       A claimant is considered disabled if he or she is unable to “engage in any substantial

gainful activity by reason of any medically determinable physical or mental impairment

which . . . has lasted or can be expected to last for a continuous period of not less than 12

months[.]” 42 U.S.C. § 423(d)(1)(A). “Social Security Regulations set out a five-step sequential

process for determining whether an applicant is disabled within the meaning of the Social

Security Act.” Keyser v. Comm’r Soc. Sec. Admin., 648 F.3d 721, 724 (9th Cir. 2011). Those five

steps are: (1) whether the claimant is currently engaged in any substantial gainful activity; (2)

whether the claimant has a severe impairment; (3) whether the impairment meets or equals a

listed impairment; (4) whether the claimant can return to any past relevant work; and (5) whether

the claimant is capable of performing other work that exists in significant numbers in the

national economy. Id. at 724-25. The claimant bears the burden of proof for the first four steps.

Bustamante v. Massanari, 262 F.3d 949, 953-54 (9th Cir. 2001). If the claimant fails to meet the

burden at any of those steps, the claimant is not disabled. Id.; Bowen v. Yuckert, 482 U.S. 137,

140-41 (1987).

       The Commissioner bears the burden of proof at step five of the sequential analysis, where

the Commissioner must show the claimant can perform other work that exists in significant
PAGE 3 – OPINION AND ORDER
            Case 6:19-cv-01010-SB        Document 23       Filed 10/14/20     Page 4 of 8




numbers in the national economy, “taking into consideration the claimant’s residual functional

capacity, age, education, and work experience.” Tackett, 180 F.3d at 1100. If the Commissioner

fails to meet this burden, the claimant is disabled. Bustamante, 262 F.3d at 954 (citations

omitted).

III.     THE ALJ’S DECISION

         The ALJ applied the five-step sequential evaluation process to determine if Plaintiff is

disabled. (Tr. 12-33.) At step one, the ALJ determined that Plaintiff had not engaged in

substantial gainful activity since February 24, 2016, her application date. (Tr. 17.) At step two,

the ALJ determined that Plaintiff suffered from the following severe impairments: hearing loss,

carpal tunnel syndrome, right-sided brachial neuritis, attention deficit hyperactivity disorder,

generalized anxiety disorder, panic disorder, and borderline personality disorder with dependent

traits. (Id.)

         At step three, the ALJ concluded that Plaintiff did not have an impairment that meets or

equals a listed impairment. (Tr. 18.) The ALJ then concluded that Plaintiff had the residual

functional capacity (“RFC”) to perform medium work with the following limitations:

         [Plaintiff] can occasionally climb ladders, ropes, and scaffolds. She can
         frequently, but not constantly, reach overhead with the right dominant upper
         extremity. She can frequently, but not constantly, handle and finger with the right
         dominant upper extremity. She can tolerate no exposure to loud noises (as defined
         in Appendix D, Selected Characteristics of Occupations, 1993 ed.). She cannot
         perform job duties that require detection or discernment of quiet sounds (i.e., no
         telephone). She can tolerate no exposure to workplace hazards such as
         unprotected heights and exposed, moving machinery. She can perform simple,
         routine tasks, and can tolerate occasional contact with supervisors and coworkers.
         She cannot engage in team-based work. She cannot tolerate contact with the
         general public. She can tolerate occasional changes to work procedures or
         processes.

(Tr. 19.) At step four, the ALJ concluded that Plaintiff was unable to perform her past work as a

cleaner/hospital housekeeper. (Tr. 27.) At step five, the ALJ determined that Plaintiff could


PAGE 4 – OPINION AND ORDER
            Case 6:19-cv-01010-SB       Document 23       Filed 10/14/20      Page 5 of 8




perform a significant number of jobs in the national economy, including photocopy machine

operator, collator operator, and inserting machine operator. (Tr. 28.) The ALJ therefore

concluded that Plaintiff was not disabled. (Id.)

                                          DISCUSSION

       The only issue in dispute is whether the Court should remand for further proceedings or

an award of benefits. As explained below, the Court remands for an award of benefits because

Plaintiff satisfies the credit-as-true standard and the Court does not have serious doubt about

whether Plaintiff is disabled.

I.     APPLICABLE LAW

       “Generally when a court of appeals reverses an administrative determination, ‘the proper

course, except in rare circumstances, is to remand to the agency for additional investigation or

explanation.’” Benecke v. Barnhart, 379 F.3d 587, 595 (9th Cir. 2004) (citation omitted). In a

number of cases, however, the Ninth Circuit has “stated or implied that it would be an abuse of

discretion for a district court not to remand for an award of benefits when [the three-part credit-

as-true standard is] met.” Garrison v. Colvin, 759 F.3d 995, 1021 (9th Cir. 2014). The credit-as-

true standard is met if the following conditions are satisfied: “(1) the record has been fully

developed and further administrative proceedings would serve no useful purpose; (2) the ALJ

has failed to provide legally sufficient reasons for rejecting evidence, whether claimant

testimony or medical opinion; and (3) if the improperly discredited evidence were credited as

true, the ALJ would be required to find the claimant disabled on remand.” Id. at 1020 (citations

omitted).

       Even when the credit-as-true standard is met, the district court retains the “flexibility to

remand for further proceedings when the record as a whole creates serious doubt as to whether

the claimant is, in fact, disabled within the meaning of the Social Security Act.” Id. at 1021.

PAGE 5 – OPINION AND ORDER
           Case 6:19-cv-01010-SB         Document 23        Filed 10/14/20      Page 6 of 8




II.     ANALYSIS

        Plaintiff argues that the ALJ erred by (1) failing to provide legally sufficient reasons for

rejecting the medical opinions of Claudia Lake, Ph.D., Paul Stoltzfus, Psy.D., Irmgard Friedburg,

Ph.D., and Ben Kessler, Psy.D.; (2) rejecting her subjective symptom testimony; and (3)

rejecting the lay witness statements. The Commissioner acknowledges that the ALJ did not

properly address or evaluate significant portions of the medical opinion evidence, and that

therefore remand is appropriate. (Def.’s Br. at 3-8.) Specifically, the ALJ failed to provide

legally sufficient reasons for rejecting the opinions of Drs. Lake, Stoltzfus, Friedburg, and

Kessler that Plaintiff would have extreme difficulty with coworkers and male supervisors.

(Tr. 83-84, 103, 373, 397-98.) Because the ALJ failed to provide legally sufficient reasons for

rejecting these limitations, Plaintiff has satisfied part two of the credit-as-true standard.

        Despite the ALJ’s errors, the Commissioner argues that remand for benefits is not

appropriate because there remain unresolved issues requiring further development of the record.

The Court disagrees. The parties agree that the ALJ improperly rejected the opinions of

Drs. Friedburg and Kessler. Both doctors opined that Plaintiff would have difficulty working in

coordination with others, especially men, and would have significant difficulty working for a

male supervisor. (Tr. 83-84, 103.) At the administrative hearing, the vocational expert testified

that this limitation would preclude substantial gainful activity, because there is “no way” that

Plaintiff could choose her supervisor’s gender in a competitive employment environment.

(Tr. 65-66.) Thus, when the improperly rejected medical evidence is credited as true, a finding of

disability is required here, and any further administrative proceedings would serve no useful

purpose.

        While the Commissioner argues that application of the credit-as-true doctrine is

inappropriate because the record creates “serious doubt” as to whether Plaintiff is disabled, he
PAGE 6 – OPINION AND ORDER
         Case 6:19-cv-01010-SB          Document 23       Filed 10/14/20      Page 7 of 8




points to no evidence that undermines or contradicts the improperly discredited medical opinions

regarding Plaintiff’s gender-based social limitations. The Court finds that the record does not

create any serious doubt as to whether Plaintiff is disabled.

       Plaintiff has satisfied the three prongs of the credit-as-true doctrine, and therefore the

Court remands this case for an award of benefits. See Varela v. Saul, --- F. App’x --- , 2020 WL

5757587, at *1 (9th Cir. Sept. 28, 2020) (reversing district court opinion remanding for further

proceedings and instead remanding with instructions to “remand to the Commissioner of Social

Security for an award of benefits” where “crediting [the treating physician’s] opinion as true,

there is no doubt that [the claimant] was disabled”); Weirick v. Saul, --- F. App’x --- , 2020 WL

5362091, at *2 (9th Cir. Sept. 8, 2020) (reversing district court opinion affirming the denial of

benefits and instead remanding “with instructions to remand to the ALJ for calculation and

award of benefits” where “the vocational expert’s testimony establishes that if the improperly

discredited opinions of the treating physicians were credited as true, there would be no jobs in

the national economy that she could perform and ‘the ALJ would be required to find the claimant

disabled on remand’” (citing Garrison, 759 F.3d at 1020)); Smith v. Saul, 820 F. App’x 582, 586

(9th Cir. 2020) (reversing district court opinion affirming the denial of benefits and instead

remanding “with instructions to remand to the ALJ for calculation and award of benefits” where

“[t]he vocational expert concluded that an individual with [the claimant’s] limitations, as

described in the improperly discredited testimony of [the treating psychologist], the lay

witnesses, and [the claimant], would be unable to perform competitive employment”).

///

///

///



PAGE 7 – OPINION AND ORDER
         Case 6:19-cv-01010-SB       Document 23      Filed 10/14/20    Page 8 of 8




                                      CONCLUSION

       For the reasons stated, the Court GRANTS IN PART the Commissioner’s motion to

remand (ECF No. 21), and remands this case for an immediate award of benefits.

       IT IS SO ORDERED.

       DATED this 14th day of October, 2020.


                                                  HON. STACIE F. BECKERMAN
                                                  United States Magistrate Judge




PAGE 8 – OPINION AND ORDER
